 Case 19-17390 Doc 29-4 Filed 10/09/19 Entered 10/09/19 20:52:59                                       Desc
           Statement Accompanying Relief From Stay Page 1 of 1
                         REQUIRED STATEMENT TO ACCOMPANY
                              ALL MOTIONS TO MODIFY STAY

All Cases: Debtor(s)__Shirley J. Nailer-Brewer       Case No.__19-17390_Chapter 13
All Cases: Name of Moving Creditor SPECIALIZED LOAN SERVICING, LLC SERVICER FOR
DEUTSCHE BANK NATIONAL TRUST COMPANY, AS TRUSTEE FOR FFMLT TRUST 2005-FF2,
MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2005-FF2, its Successors and/or Assigns
Date Case Filed 6/19/19

Nature of Relief Sought: X Lift Stay        Annul Stay        Other (describe)____________________

Chapter 13: Date of Confirmation Hearing                  or Date Plan Confirmed___9/4/19_
Chapter 7:   No-Asset Report Filed on
             No-Asset Report not Filed, Date of Creditors Meeting

1.     Collateral
       a. X Home 6411 South Campbell Avenue, Chicago, Illinois 60629
       b. Car Year, Make and Model
       c. Other _

2.     Balance Owed as of Petition Date $65,710.97 as of 9/29/19
       Total of all other Liens against Collateral $1,725.00

3.     In Chapter 13 cases, if a post-petition default is asserted in the motion, attach a payment history
       listing the amounts and dates of all payments received from the debtor(s) post-petition.

4.     Estimated Value of Collateral $81,000.00 per Schedule A/B

5.     Default
       a.            Pre-Petition Default
                 Number of months                                Amount $
       b.        X Post-Petition Default
                 i.       X On direct payments to the moving creditor
                          Number of months 3 as of 9/29/19       Amount $1,359.00
                 ii.         On payments to the Standing Chapter 13 Trustee
                          Number of months                       Amount $

6.     Other Allegations
       a.       Lack of Adequate Protection § 362 (d)(1)
              i.         No insurance
              ii.        Taxes unpaid         Amount $
              iii.       Rapidly depreciating asset
              iv.        Other _

       b.         No Equity and not Necessary for an Effective Reorganization § 362 (d)(2)

       c.            Other “Cause” § 362 (d)(1)
                 i.         Bad Faith (describe) _________________
                 ii.        Multiple filings
                 iii.        Other (describe) ____________________________________________

       d.        Debtor’s Statement of Intention regarding the Collateral
                 i. Reaffirm ii. Redeem iii. Surrender iv. No Statement of Intention Filed

Date: 10/9/19                                                 _____/s/ Terri M. Long_______
                                                                     Counsel for Movant
